347 S.W.3d 510 (2011)
STATE of Missouri, Respondent,
v.
Robert L. BARNES, Appellant.
No. ED 95197.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 1, 2011.
Application for Transfer Denied October 4, 2011.
Kent Denzel, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Evan J. Buchheim, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Robert Barnes appeals from the judgment of the trial court entered after a jury convicted him of four counts of statutory sodomy in the first degree and one count of child molestation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).